IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Alton D. Brown,                                :
                             Petitioner        :
                                               :
               v.                              :   No. 294 M.D. 2017
                                               :   Submitted: November 16, 2018
PA Commission on Crime                         :
and Delinquency,                               :
                     Respondent                :


BEFORE: HONORABLE ROBERT SIMPSON, Judge
        HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                               FILED: March 19, 2019


               Before this Court is the Petition for Review (Petition) filed by Alton D.
Brown (Brown), which invokes this Court’s original and appellate jurisdictions. In
our appellate jurisdiction, Brown petitions for review of a determination of the
Office of Victims’ Services for the Pennsylvania Commission on Crime and
Delinquency (Commission), which Brown contends denied his claim for
compensation under the Crime Victims Act (Act).1 In our original jurisdiction,
Brown alleges that the Commission’s actions in handling his compensation claim
violated his due process and equal protection rights. For the reasons set forth below,
we dismiss Brown’s appellate jurisdiction claims as premature, remand the appellate

      1
          Act of November 24, 1998, P.L. 882, as amended, 18 P.S. §§ 11.101-.5102.
jurisdiction matter to the Commission for the issuance of a final determination in
accordance with Section 704 of the Act,2 and dismiss Brown’s original jurisdiction
claims as moot.
               In September 2014, Brown, an inmate at State Correctional
Institution-Greene, filed a claim with the Commission, seeking compensation under
the Act for certain expenses that he incurred as the victim of an alleged crime.
(Certified Record (C.R.), Item No. 1.) Brown alleged that he was the victim of an
“ongoing widespread retaliatory campaign” by the Pennsylvania Department of
Corrections (Department) since at least 2006 due to his “litigious and iconoclastic
behavior” and, as a result thereof, has been subjected to “physical/psychological
abuse/torture, denial of medical care for serious illnesses, intentional aggravation of
serious chronic illnesses, intentional interference with effort to fight convictions,
destruction/confiscation of property,” mail confiscation, and untreated broken
bones. (Id.) Brown sought compensation for future medical expenses for treatment
from an outside medical provider not associated with the Department, future
counseling expenses for treatment from an unbiased professional, loss of earnings,
and expenses for crime scene cleanup—i.e., his “damaged body[,] which needs to
be cleaned as much as possible by the appropriate professionals.” (Id.)
               By letter dated October 5, 2015, the Commission acknowledged receipt
of Brown’s claim and advised Brown that the Commission had begun to process his
claim. (C.R., Item No. 2.) More specifically, the Commission’s October 5, 2015
letter provided, in relevant part:
               The Victims Compensation Assistance Program
               [(Program)] received the claim form you filed requesting
               victim’s compensation assistance. This letter does not

      2
          18 P.S. § 11.704.

                                          2
             mean your claim is approved for payment but only that we
             have begun to process it. You will need to provide the
             items listed on the checklist so we can begin to process
             your claim. If no checklist is attached, no additional
             information is needed at this time. . . .
(Id.) Attached to the Commission’s October 5, 2015 letter was a checklist, which
provided, in pertinent part:
             The following information is needed to process your
             claim:
                   1. According to documentation submitted to
                   the Program, you are seeking reimbursement
                   for lost wages. The Program requires that
                   you be employed at the time of the crime and
                   you are having taxes withheld in order to
                   consider compensation for loss [sic]
                   earnings. You indicated on your claim form
                   that your employer at the time is not
                   applicable. Therefore you are ineligible for
                   loss of earnings compensation.
                   2.      According to the documentation
                   submitted, you are requesting reimbursement
                   for crime-scene cleanup. This benefit is
                   intended to compensate for the reasonable
                   and necessary costs for cleaning a private
                   residential crime scene. Cleaning means to
                   remove or attempt to remove blood or bodily
                   fluid stains caused by the crime or other dirt
                   and debris caused by the processing of the
                   crime scene or stains from food, paint or
                   other materials used to deface property
                   within a private residence. Therefore, you
                   are ineligible for crime scene cleanup
                   compensation.
                   3. You indicated on your form that you are a
                   victim of ongoing retaliation by staff. The
                   following policy is being provided to you:
                   Any inmate who is the victim of abuse should
                   report the abuse in the following manner by
                   filing a grievance in accordance with
                   Department policy DC-ADM 804, “Inmate
                                        3
                    Grievance System;” or by reporting it in
                    writing to the Department’s Office of Special
                    Investigations and Intelligence (OSII). We
                    are unable to consider your request because
                    [sic] is not an eligible expense under our
                    Program.
(Id. (emphasis in original).)           Brown responded to the Commission’s
October 5, 2015 letter on March 8, 2016, advising the Commission that prison staff
had confiscated his files and requesting that the Commission send him copies of its
file. (C.R., Item No. 3.) On August 10, 2016, Brown again responded to the
Commission’s October 5, 2015 letter, inter alia, advising the Commission that he
had “submitted a very large amount of prison grievances and complaints with OSII
during the course of the retaliatory attacks upon [him],” refuting the Commission’s
statements that he is not entitled to certain compensation under the Act, and
providing further detail of the alleged injuries that he has sustained as a result of the
Department’s actions and/or inactions.         (C.R., Item No. 5.)     By letter dated
August 23, 2016, the Commission advised Brown as follows:
             [The Commission] received your letter dated
             August 10th, 2016.     You have requested that the
             [P]rogram assist you with arranging medical treatment and
             counseling outside of the [Department]. You have also
             requested assistance in obtaining documents that you do
             not have access to. The [P]rogram is not able to make
             these arrangements as these are not services that the
             [P]rogram offers. The [P]rogram can assist with medical
             bills and counseling bills after the services have been
             provided and billed. The [P]rogram does not coordinate
             care or make arrangements for these services. If you feel
             that you are being denied reasonable medical care,
             counseling, or denial of your documents and property,
             [y]ou should contact your attorney and file a civil suit.
             You may also want to contact your State Legislator and
             make them [sic] aware of your concerns.



                                           4
(C.R., Item No. 6.)          Brown appealed to this Court from the Commission’s
August 23, 2016 letter.
                On appeal,3 Brown argues that the Commission committed an error of
law by: (1) failing to provide him with the opportunity to appeal the Commission’s
August 23, 2016 letter, which Brown characterizes as the Commission’s initial
denial of his claim for compensation, and failing to provide him with the opportunity
for a hearing; (2) excluding prisoners from the victim compensation process
established by the Act and/or requiring that prisoners meet additional conditions not
required by the Act to be entitled to compensation; and (3) concluding that Brown
was not entitled to compensation under the Act. In response, the Commission argues
that it properly determined that Brown was not eligible for compensation under the
Act.
                An individual eligible for compensation under the Act, including a
direct victim of a crime, may file a claim for compensation with the Commission.
See Sections 701 and 702 of the Act.4 The Commission is required to review the
claim and supporting documentation and then investigate the claim to determine its
validity. Section 704(b) of the Act. The Commission’s investigation should include
“an examination of police, court and official records and reports concerning the
crime and an examination of medical and hospital reports relating to the injury upon
which the claim is based.” Id. Following its investigation, the Commission is
required to make a determination regarding whether to grant an award or deny the


       3
         This Court’s standard of review is limited to determining whether constitutional rights
were violated, whether an error of law was committed, or whether necessary findings of fact are
supported by substantial evidence.       Section 704 of the Administrative Agency Law,
2 Pa. C.S. § 704.
       4
           18 P.S. §§ 11.701-.702.

                                               5
claim. Section 704(c) of the Act. “If the [Commission] is unable to determine if a
claim is justified based upon the supporting documents, [the Commission] may
direct a hearing before a hearing examiner[,]” but it is not required to do so. Id.
Ultimately, the Commission may not make an award under the Act unless the
Commission determines by a preponderance of the evidence that:
               (1) A crime was committed.
               (2) The person injured or killed was a direct victim or
               intervenor.
               (3) The crime was promptly reported to the proper
               authorities. In no case may an award be made if the record
               shows that the report was made more than 72 hours after
               the occurrence of the crime unless:
                      (i) the victim is under 18 years of age at the time of
                      the occurrence of the crime and the alleged offender
                      is the victim’s parent or a person responsible for the
                      victim’s welfare, an individual residing in the same
                      home as the victim or a paramour of the victim’s
                      parent; or
                      (ii) the [Commission] finds the delay to have been
                      justified, consistent with bureau regulations.
               (4) The direct victim, intervenor or claimant has fully
               cooperated with all law enforcement agencies and the
               [Commission] unless the [Commission] finds the
               noncompliance to have been justified consistent with [the
               Commission’s] regulations.
Section 707(a) of the Act.5 A claimant who is dissatisfied with the Commission’s
final determination may file an appeal within 30 days of his/her receipt of a copy of
the report containing such final determination in the manner set forth in Chapter 7,




      5
          18 P.S. § 11.707.


                                            6
Subchapter A of the Administrative Agency Law6 for appeals from administrative
agencies. Section 705 of the Act.7
                Here, the Commission did not issue a final determination on Brown’s
claim for compensation as required by Section 704 of the Act.              First, the
Commission’s October 5, 2015 letter provides Brown with conflicting information.
The letter clearly provides that the Commission is processing his claim (as opposed
to approving or denying the claim). Although the letter includes a list of additional
“information [that] is needed to process [Brown’s] claim,” the Commission includes
language therein characterizing Brown as ineligible for certain compensation. (See
C.R., Item No. 2.) Second, the Commission’s August 23, 2016 letter simply advised
Brown that the Commission cannot provide him with assistance in arranging outside
medical treatment or counseling services or in obtaining copies of certain
documentation because the Program does not offer such services. In neither letter
does the Commission make any determination as to whether it is approving or
denying Brown’s claim for compensation. For these reasons, we must conclude that
Brown’s appeal is premature, because the Commission has not yet issued a final
determination on Brown’s claim for compensation as required by Section 704 of the
Act.
                Accordingly, we dismiss Brown’s appellate jurisdiction claims as
premature and remand the matter to the Commission for the issuance of a final




       6
           2 Pa. C.S. §§ 701-704.
       7
           18 P.S. § 11.705.

                                          7
determination in accordance with Section 704 of the Act and dismiss Brown’s
original jurisdiction claims as moot.




                                         P. KEVIN BROBSON, Judge


Judge Fizzano Cannon did not participate in the decision of this case.




                                         8
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Alton D. Brown,                          :
                         Petitioner      :
                                         :
            v.                           :   No. 294 M.D. 2017
                                         :
PA Commission on Crime                   :
and Delinquency,                         :
                     Respondent          :



                                      ORDER


            AND NOW, this 19th day of March, 2019, it is hereby ordered that
Petitioner Alton D. Brown’s (Brown) appellate jurisdiction claims are DISMISSED
as premature, and the matter is remanded to the Office of Victims’ Services for the
Pennsylvania Commission on Crime and Delinquency for the issuance of a final
determination in accordance with Section 704 of the Crime Victim’s Act, Act of
November 24, 1998, P.L. 882, as amended, 18 P.S. § 11.704. It is further ordered
that Brown’s original jurisdiction claims are DISMISSED as moot.
            Jurisdiction relinquished.




                                         P. KEVIN BROBSON, Judge